IN THE SUPREME COURT OF MISSISSIPPI
                                  NO. 94-CA-00430-SCT
EDWARD HARGETT, ROBERT D. COOK, CAPTAIN BRADFORD, STEVE PUCKETT,
AND THE MISSISSIPPI DEPARTMENT OF CORRECTIONS
v.
JAMES D. LOGAN, BILLY CRUSE, CONNIE S. CALDWELL, TROY BLADES, LEWIS
COLLINS, RICHARD SIMMONS, CHARLES LEONARD BUTCHER, DANNY DAVIS AND
MARCUS MARTINEZ

DATE OF JUDGMENT:                              04/01/94
TRIAL JUDGE:                                   HON. HOWARD Q. DAVIS JR.
COURT FROM WHICH APPEALED:                     SUNFLOWER COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANTS:                      OFFICE OF THE ATTORNEY GENERAL
                                               BY: VAN GILLESPIE
ATTORNEY FOR APPELLEES:                        JAMES D. LOGAN, PRO SE
NATURE OF THE CASE:                            CIVIL - OTHER
DISPOSITION:                                   REVERSED AND REMANDED - 12/19/96
MOTION FOR REHEARING FILED:
MANDATE ISSUED:                                1/9/97




     BEFORE PRATHER, P.J., BANKS AND McRAE, JJ.


     McRAE, JUSTICE, FOR THE COURT:


¶1. This appeal arises from an April 1, 1994 order of the Circuit Court of Sunflower County
affirming the Sunflower County Magistrate's requiring the Mississippi Department of Corrections
(MDOC) to establish a procedure to provide educational opportunity to protective custody inmates,
including Appellees James Logan, et al. Appellants Edward Hargett, et al. contend that protective
custody inmates within the MDOC do not have a constitutional right to be provided with the same
educational opportunities as those provided the general prison population. Finding that the MDOC
has a rational basis for giving protective custody inmates slightly different education opportunities
from the general prison population, we reverse the trial court's decision.

                                                  I.

¶2. On November 24, 1992, the appellees, being incarcerated at Parchman and held in Unit 32 in
protective custody, a form of administrative segregation from the general prison population, filed a
Motion to Show Cause and/or Motion for Mandatory Injunction against the appellants. In the
motion, the appellees claimed that the MDOC denied "protective custody" inmates the same
privileges as those afforded inmates in the general prison population, including inter alia, the
constitutional right to rehabilitative educational programs while incarcerated.

¶3. At the February 24, 1993 hearing conducted by the magistrate, three of the appellees testified in
reference to their claims concerning the educational programs. The appellees basically testified that
they were not given the same basic educational, vocational, and college programs as members of the
general prison population. Although the pleadings indicate that one of the appellees, Marcus
Martinez, is on protective custody status, he stated in the hearing that, "Right now I'm at "C"
Building--you know, I'm not on P.C. yet, you know, because--I been requesting to get on P.C. and
have them putting me back on P.C." Nonetheless, Martinez claimed that where he is now situated, he
cannot receive the same educational opportunities that he previously had.

¶4. Later in the February 24, 1993 hearing, Roger Cook, associate superintendent of Unit 32,
asserted that one inmate housed there was approved to take a correspondence course through the
superintendent's office. Cook testified that the correspondence courses are necessary for these
inmates because the facility is not equipped to accommodate regular adult basic education, vocational
education or college education programs. Because the protective custody inmates would have to mix
with general population units, the security mission of protecting those inmates would be
compromised; thus, Cook testified, protective custody inmates are allowed to take correspondence
courses.

¶5. In response to questions from James Logan, a pro se plaintiff, Cook also stated that one inmate
was allowed to take a correspondence course with restrictions. Because the course had instruments
associated with it, the Parchman facility could not allow the instruments to be used. Cook asserted
that the company offering the correspondence course assured him that the inmate could take the
course without the instruments. Finally, Cook testified that inmates could take a correspondence
course whether they were in protective custody or in close confinement.

¶6. The magistrate lastly heard from Christopher Epps, Director of Offender Services for MDOC,
who also testified that the inmates in protective custody could receive correspondence and that he
had previously approved correspondence sent from Oral Roberts and other sources. He noted that
the inmates who received correspondence courses were very appreciative of them and were trying to
obtain other certification, like a GED. Epps testified that the protective custody inmates do not
attend adult basic education courses because of security reasons and limited resources. Epps'
testimony reflected his skepticism about conducting the same educational programs for protective
custody inmates as for general population inmates, based on the functional design of Unit 32, the
logistics of handling personnel and materials, and security needs.

¶7. The magistrate eventually dismissed all but two of the appellees' claims. She granted the request
of telephone privileges commensurate with those of the general population, to which the MDOC did
not object. The magistrate reviewed the evidence gathered at the hearing to evaluate the restrictions
placed upon inmates in protective custody, as compared to those in general population. In her March
4, 1994 Order, the magistrate recognized that the MDOC had significant concerns about the safety of
protective custody inmates which necessitated regulations which may have been more restrictive.
However, the magistrate also noted:
     The undersigned is concerned however, that the educational opportunities for these inmates is
     unduly restrictive. MDOC has an obligation to provide rehabilitative services, including
     education to these inmates. MDOC must establish a method to insure that these inmates are
     provided with access to educational facilities.

Thus, the magistrate ordered that the MDOC establish a procedure to provide educational
opportunity to protective custody inmates; at the same time, she dismissed the remaining allegations
of the appellees.

¶8. After reviewing the record and the applicable law, the circuit court judge, on April 4, 1994, found
that the recommendations of the magistrate were reasonable and approved and adopted her order.
The circuit court judge was careful to note that the magistrate did not mandate that already existing
educational slots be given to protective custody inmates; rather, he noted that, "She recommends
only that M.D.O.C. adopt a policy to see that P.C. inmates are given the same opportunity for
educational opportunities that they would have were they in general population."

¶9. According to prison officials, this administrative segregation is implemented for various reasons,
the main reason in this instance being for these inmates' protection. Because of this concern for their
safety, the appellees cannot participate in the exact same activities at the same time as the general
population inmates. The appellees contended in their Motion to Show Cause and/or In the
Alternative Motion for Mandatory Injunction, and in the subsequent hearing and pleadings, that
protective custody inmates should receive the same privileges (such as education, visitation, etc.) as
general population inmates.

                                                    II.

¶10. The record establishes that MDOC and other officials at Parchman have taken steps to restrict
participation by protective custody inmates in educational activities with general population prisoners
at the facility. The appellants, the MDOC and some of its officials, have appealed the portion of the
circuit court's ruling that required the MDOC to establish a procedure to provide educational
opportunities to protective custody inmates, presenting the following issue to this Court:

     WHETHER PROTECTIVE CUSTODY INMATES WITHIN THE MISSISSIPPI
     DEPARTMENT OF CORRECTIONS HAVE A CONSTITUTIONAL RIGHT TO BE
     PROVIDED WITH THE SAME EDUCATIONAL OPPORTUNITIES AS THOSE
     PROVIDED THE GENERAL PRISON POPULATION.

¶11. The MDOC and its officials contend that the Constitution does not grant to inmates held in
protective custody the right to the same educational opportunities as those inmates who are a part of
the general prison population. The appellees who are in protective custody argue that they are
entitled to the exact same educational facilities as those inmates who are in the general prison
population.

¶12. It is well settled that persons who are incarcerated are not necessarily precluded from
constitutional safeguards simply because of their status as inmates. McFadden v. State, 542 So. 2d
871, 875 (Miss. 1989). However, prison conditions may be restrictive and even harsh without
violating an inmate's constitutional rights, as long as they treat similarly situated inmates similarly and
have a rational, if occasionally implausible, reason related to prison administration. Rhodes v.
Chapman, 452 U.S. 337, 347 (1981).

¶13. A state has no constitutional obligation to provide basic educational or vocational training to
prisoners. Beck v. Lynaugh, 842 F.2d 759, 762 (5th Cir. 1988); Newman v. Alabama, 559 F.2d
283, 292 (5th Cir. 1977), rev'd in part on other grounds sub nom., Alabama v. Pugh, 483 U.S. 781
(1978). Failure to provide inmates with educational programs does not amount to constitutional
deprivation. Burnette v. Phelps, 621 F. Supp. 1157, 1159 (M.D. La. 1985).

¶14. However, if prison authorities operate such educational programs, "each prisoner shall have
impartially equal access on an objective standard of basic utility to the individual." Newman, 559
F.2d at 292. Therefore, when the state chooses to grant privileges to inmates in correctional facilities,
it must treat those inmates fairly and equally; however, if the state chooses to treat inmates
differently, then that treatment must bear a rational relation to a legitimate penological interest.
Turner v. Safley, 482 U.S. 78, 89 (1987).

¶15. Inmates of correctional facilities are entitled to adequate protection while incarcerated.
Sampson v. King, 693 F.2d 566, 569 (5th Cir. 1982). As a result, security is a central concern of
prison officials, who are best suited to determine practices and procedures necessary to maintain
security and whose decisions will normally be upheld absent arbitrary and capricious actions. Tubwell
v. Griffith, 742 F.2d 250, 252 (5th Cir. 1984). See also Smith v. Bingham, 914 F.2d 740, 742 (5th
Cir. 1990). Administrative segregation is a standard procedure employed by correctional facilities
around the country to eliminate threats to prisoners and prison security. The Fifth Circuit has
recognized as legitimate those efforts by correctional facilities to accommodate protective custody or
administrative segregation inmates with amenities and privileges as close as reasonably possible to
those of general population inmates. See, e.g., Dorrough v. Hogan, 563 F.2d 1259, 1262-1263 (5th
Cir. 1977)(prisoners allowed to have correspondence courses and visitors in protective custody
facility, but not allowed to participate in programs outside of building for safety concerns). Of
course, courts must give great latitude to the administrators of these facilities when implementing
these policies, based on the available resources and legitimate penological concerns. Newman, 559
F.2d at 286; Terrell v. State, 573 So. 2d 730, 732 (Miss. 1990).

¶16. There is no constitutional basis for a demand by these protective custody inmates that they be
given the same privilege as general population inmates. The decision to grant these educational
privileges and others is best left to prison officials, but it is still subject to the requirement that
different treatment must be rational. Mikeska v. Collins, 900 F.2d 833, 837 (5th Cir. 1990). Because
the MDOC has chosen to grant the privilege of educational facilities to members of the general prison
population, inmates who are under protective custody should also have the opportunity to further
their educational opportunities. However, the state may impose restrictions on how this privilege is
afforded if the restrictions are rationally related to a legitimate interest. In this instance, the state has
a rational basis for furthering the safety of those inmates within protective custody and maintaining
security standards. Smith, 914 F.2d at 742. The MDOC has a finite amount of resources and uses
them to the best of their discretion to further these interests. Further, the state has imposed the least
restrictive means of protecting these inmates by not allowing them to engage in activities with other
members of the general prison population.
¶17. The record is unclear as to whether these protective custody inmates have been totally denied
access to correspondence programs. Although the pro se plaintiff/appellee Logan noted in the record
that the correspondence programs may not have been available to protective custody inmates in the
past, the MDOC adduced testimony to show that the correspondence courses are available and that
at least one protective custody inmate tried to take advantage of them. There is nothing in the record
to show that the plaintiffs/appellees have been denied the opportunity to further their education
through the correspondence program currently in place. Further, there are no allegations that the
plaintiffs/appellees sought remedial benefits of other programs within their Motion to Show Cause.

                                                  III.

¶18. Prison officials are entitled to draw the line where affording inmates certain privileges is
overcome by the need for security and practicality. In this instance, the MDOC has made a good faith
effort to accommodate the educational opportunities for protective custody inmates. The restrictions
that inmates held in protective custody must endure are reasonably necessary for the prison officials
to make meaningful efforts to maintain security. Although the magistrate and circuit court's concern
about the educational facilities of the protective custody inmates is well-founded, it is not necessary.
The MDOC already has a policy in place which encourages educational, vocational and other
rehabilitative programs. Under this policy, protective custody inmates are given the chance to take
correspondence courses similar to those offered to general population inmates. Based on the record
before this Court, this imposition upon the protective custody inmates does not amount to a
deprivation of rights which requires judicial intrusion.

¶19. Protective custody inmates have no constitutional right to educational programs. Even though
these inmates are treated differently from general population inmates, the MDOC has a rational basis
for this treatment. Because the MDOC already provides protective custody inmates adequate
educational opportunities, we reverse the circuit court's order which mandated that the MDOC
establish a procedure to provide educational programs for protective custody inmates. This appeal is
hereby returned to the circuit court for entry of judgment consistent with this opinion.

¶20. REVERSED AND REMANDED FOR PROCEEDINGS CONSISTENT WITH THIS
OPINION.

LEE, C.J., PRATHER AND SULLIVAN, P.JJ., PITTMAN, BANKS, ROBERTS, SMITH
AND MILLS, JJ., CONCUR.